DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2021 has been entered.


This application is in condition for allowance except for the following formal matters: 

1.  The drawings are objected to because: 
	1.  In reissue, all amended figures (e.g., Fig. 1) should have the designation “Amended” next to the figure number in the figure (“Amended Figure 1”; “Amended Figure 2”; etc.).  See MPEP 1413 citing 37 CFR 1.173 & 1.84.  
	2.  New Figures 17A & 17B are not in compliance as placed on Replacement Sheets 13 & 14 because “[a]ny replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended.” 
In reissue corrected drawing sheets must comply with MPEP 1413 and 37 CFR 1.173 and no new matter should be entered.  Finally, examiner reminds applicant that the specification should be corrected to support any changes to the drawings.    

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claim 8, 11, 21, 33, 171, and 173 are allowed over the art of record.  The prior art does not disclose of suggest a movable reconfigurable wall system with a connecting strip having a pair of spaced apart flexible arms with a beaded portion.  For the closest art, Jones discloses a connecting strip (1) with arms (generally around 9) and a bead (Fig. 2) but the arms are not flexible.   
All dependent claims are allowed because of their dependence on the allowed independent claims listed above.   


	Claim 176 is allowed because of its dependence upon claim 175.  


Response to Arguments in Amendment received 19 January 2021
	In the section received 19 January 2021 Applicant requests rejoinder of withdrawn claims.  The claims are rejoined.  
Further, in the Remarks section received 19 January 2021 Applicant stated that Raith discloses a flexible arm (Amend. at 34).  Upon review of Raith and claim 175, the examiner agrees and revises claim 175’s reason for allowance.  

Remarks
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication should be directed to Jeffrey L. Gellner at telephone number 571.272.6887.  The Examiner can normally be reached on Tuesday and .   
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which in the instant patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

/Jeffrey L. Gellner/
Jeffrey L. Gellner
AU 3993, Central Reexamination Unit 
(571) 272-6887 

Conferees:/WCD/ /E.D.L/                              SPRS, Art Unit 3993